Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Extension of Exposure Period Melbourne , Australia, 17 November 2015. Progen Pharmaceuticals Limited (the Company) (ASX: PGL, OTC: PGLA) wishes to advise that the exposure period of the Prospectus, as lodged with ASIC and announced to the ASX on 10 November 2015, has been extended by ASIC today for a further 7 days in accordance with section 727(3) of the Corporations Act 2001. The Company will continue to keep the market updated. ENDS For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61
